Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into by and
between Jeffrey R. Tarr (the “Executive”) and DigitalGlobe, Inc., a Delaware
corporation (the “Company”), effective as of February 22, 2011 (the “Effective
Date”).
A. The Company wishes to hire Executive as a member of the Company’s executive
and management team in the capacity of President and Chief Executive Officer.
B. The Company’s Board of Directors (the “Board,” which term also includes any
committee of the Board when used herein) believes that it is in the best
interests of the Company and its stockholders to enter into an Employment
Agreement with Executive to set forth the terms and conditions of Executive’s
employment and to provide for severance benefits in the event Executive’s
employment is terminated without Cause (as defined below) or Executive resigns
his employment for Good Reason (as defined below) in order to avoid distraction
of Executive due to uncertainty about his future role with the Company.
C. To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this Agreement by Executive, to agree to the terms provided in
this Agreement.
D. Certain capitalized terms used in the Agreement are defined in Section 5
below.
In consideration of the mutual covenants herein contained, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and Company agree as follows:
1. Employment Term. Unless otherwise terminated in accordance with Section 4,
below, Executive’s employment under this Agreement shall commence on April 5,
2011 (or such other date as mutually agreed by Executive and the Company) (the
“Start Date”) and continue for a period of 36 months (the “Initial Term”).
Thereafter, the Initial Term shall be automatically extended on an annual basis
for an additional one-year period, unless the Company or Executive provides the
other party hereto with not less than 180 days’ prior written notice that the
Term will not be so extended. The Initial Term, as it may be extended, is
referred to herein as the “Term.” Notwithstanding the foregoing, the
then-current Term is subject to termination as provided in Section 4 hereof.
2. Duties.
(a) During the Term, Executive will serve as the President and Chief Executive
Officer of the Company or in such other capacity as may be mutually agreeable
from time to time by the Board and Executive, and will have such
responsibilities, duties and authority as are customary for someone of that
position.
(b) Executive shall also perform such other duties during the Term as are
reasonably and legally assigned to Executive by the Board and that are
consistent with the position in which he is employed.
(c) The Company will provide the Executive with appropriate office space,
facilities and support personnel.
(d) During the Term, Executive shall use his good faith reasonable best efforts
to perform the duties properly assigned to him hereunder, shall devote
substantially all of his business time, attention and effort to the affairs of
the Company and shall use his reasonable best efforts to promote the interests
of the Company. Executive may serve on civic or charitable boards or committees
and manage personal investments; provided that such activities do not
individually or in the aggregate significantly interfere with the performance of
his duties under this Agreement. If the Board consents to such service,
Executive may serve on one for-profit corporate board; provided that such
service does not individually, or together with other activities described in
this Section 2, unreasonably interfere with the performance of his duties under
this Agreement.

 

-1-



--------------------------------------------------------------------------------



 



3. Compensation, Benefits and Perquisites.
(a) Base Salary. Beginning as of the Start Date, Executive will be paid an
annual base salary (the “Base Salary”) in respect of his services hereunder
during the Term, prorated for partial years of employment. The initial Base
Salary shall be at an annual rate of $550,000. The Base Salary will be paid in
equal periodic installments according to the Company’s customary payroll
practices. During the Term, the then applicable Base Salary shall be reviewed by
the Board at least annually and may be increased, but shall not be reduced at
any time without Executive’s prior written consent.
(b) Bonus. In addition to the Base Salary, Executive shall be entitled to
receive an annual bonus (the “Bonus”) (if earned) for each calendar year during
the Term for which services are performed under this Agreement. The performance
criteria for any particular calendar year shall be established by the Board no
later than 90 days after the commencement of such calendar year (or, in the
first calendar year of employment, within 90 days after Executive’s commencement
of employment) and prompt notice thereof provided to Executive. Executive’s
Bonus for a calendar year shall equal 85% of his annualized Base Salary (“Target
Bonus”) for that year if target levels of performance for that year (as
established by the Board when the performance criteria for that year are
established) are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Board for that year when it
established the targets and performance criteria for that year). The Bonus shall
be prorated for 2011. Performance criteria shall include such criteria as
reasonably determined by the Board, which may (but need not) include stock
price, operating earnings, revenue, new product growth, operational
improvements, individual goals, and/or such other metrics as the Board shall
determine. Any Bonus for a calendar year shall be subject to Executive’s
continued employment with the Company through the end of the calendar year in
which it is earned and shall be paid after the conclusion of the calendar year
in accordance with the Company’s regular bonus payment policies in the year
following the year with respect to which the Bonus relates, and in any case not
later than two and one half (2-1/2) months following the end of the year with
respect to which a Bonus is earned.
(c) Initial Equity Award Grant. On February 23, 2011, Executive shall be granted
equity awards with a fair value of $2,500,000. Such fair value shall be
determined based on the financial accounting valuation of such awards.
(i) Fifty percent (50%) of such award shall consist of nonqualified stock
options (the “Initial Option Grant”) to purchase the Company’s common stock
pursuant to the Company’s equity incentive plan, and shall subject to the terms
of such plan and the standard form of award agreement under such plan. The
exercise price of the options granted pursuant to the Initial Option Grant shall
be the fair market value of the Company’s common stock on the date of grant.
Twenty-five percent (25%) of the Initial Option Grant shall vest and become
exercisable on the day prior to the first anniversary of the Start Date, and the
remaining seventy-five percent (75%) of the Initial Option Grant shall vest and
become exercisable in equal increments on the day prior to the second, third and
fourth anniversaries of the Start Date, subject in each case to Executive’s
continued employment with the Company through such date; provided, however, that
if Executive’s employment hereunder terminates due to his death or Disability,
the Initial Option Grant shall fully vest and become exercisable.
(ii) Fifty percent (50%) of such award shall consist of shares of restricted
common stock of the Company (the “Initial Restricted Stock Grant”) pursuant to
the Company’s equity incentive plan, and shall be subject to the terms of such
plan and the standard form of award agreement under such plan. Twenty-five
percent (25%) of the Initial Restricted Stock Grant shall vest on the day prior
to the first anniversary of the Start Date, and the remaining seventy-five
percent (75%) of the Initial Restricted Stock Grant shall vest in equal
increments on the day prior to the second, third and fourth anniversaries of the
Start Date, subject in each case to Executive’s continued employment with the
Company through such date; provided, however, that if Executive’s employment
hereunder terminates due to his death or Disability, the Initial Restricted
Stock Grant shall fully vest.

 

-2-



--------------------------------------------------------------------------------



 



(d) Annual Long-Term Incentives. Executive shall be eligible for annual stock
option and/or other equity incentive grants based on the achievement of such
individual and Company-related performance criteria as determined by the Board.
Performance criteria shall include such criteria as determined by the Board,
which may (but need not) include stock price, operating earnings, revenue, new
product growth, operational improvements, individual goals, and/or such other
metrics as the Board shall determine. The target annual incentive grant shall be
equity awards with a fair value (as determined by the Board in good faith) of
$1,300,000 with greater amounts up to $1,950,000 or lesser amounts (including
zero), awarded for performance above or below target (such greater or lesser
amounts to be determined by a formula established by the Board for that year
when it establishes targets and performance criteria for that year). The annual
incentive grant for 2011 shall be prorated for the partial year of employment.
The vesting and other terms of such equity incentive grants shall be determined
by the Board at the time of grant, provided that such grants shall vest on a pro
rata basis in the event of Executive’s death or Disability as specified in the
applicable award agreement.
(e) Benefits. While Executive remains in the employ of the Company, Executive
shall be entitled to participate in and shall receive rights and benefits under
those employee benefits plans that the Company provides for its executive
employees generally (provided that in no event shall this Agreement affect the
Company’s right to amend or terminate any benefit plan). With regard to Paid
Time Off (PTO), Executive shall be entitled to the rights and benefits under the
Company’s Paid Time Off (PTO) Policy, but in any event, not less than four
(4) weeks per calendar year. PTO time is considered earned wages.
(f) Indemnification. To the fullest extent permitted by law and the Company’s
certificate of incorporation and bylaws, the Company hereby indemnifies
Executive and holds him harmless from the Effective Date, through the Term, and
after the period of Executive’s employment hereunder, from and against all loss,
costs, damages, and expenses including, without limitation, legal expenses of
counsel (which expenses the Company will, to the extent so permitted, advance to
Executive as the same are incurred) arising out of or in connection with the
fact that Executive are or was a director, officer, attorney, employee, or agent
of the Company or serving in such capacity for another corporation at the
request of the Company. This indemnification is in addition to that provided in
the Company’s certificate of incorporation and bylaws.
(g) D&O Insurance. The Company shall cover Executive under directors and
officers liability insurance from the Effective Date, through the Term, and,
while potential liability exists, after the period of Executive’s employment
hereunder, on the most favorable terms as provided to any other director or
executive officer of the Company.
(h) Expenses. All reasonable and necessary expenses incurred by Executive in the
course of the performance of Executive’s duties to the Company shall be
reimbursed in accordance with the Company’s then current travel and expense
policies. In addition, the Company shall promptly reimburse Executive (or
directly pay at Executive’s request) legal fees of up to $15,000 incurred by
Executive in connection with the negotiation and drafting of this Agreement.
4. Termination of Employment.
(a) For Cause, Disability, Death or Resignation Without Good Reason; Termination
by Executive at the End of the Term. Executive may terminate his employment at
any time, for any reason, upon 30 days prior notice to Company or upon
nonextension of the Term pursuant to Section 1; provided that the Company may in
its sole discretion, elect to waive all or any part of any notice period. If the
Executive’s employment is terminated during the Term by the Company for Cause,
if Executive voluntarily terminates employment with the Company other than for
Good Reason at any time, or if Executive’s employment terminates due to death or
Disability, the Company shall pay to the Executive (or, if applicable, his
estate) in a lump sum (i) any unpaid portion of Executive’s accrued Base Salary
and accrued Paid Time Off; (ii) any amounts payable to Executive pursuant to the
terms of any pension or welfare benefit plan, and (iii) any expense
reimbursements payable pursuant to the Company’s reimbursement policy (the
“Accrued Obligations”). Except as otherwise provided herein, any unvested equity
grants shall be forfeited as of the date of termination, and any vested equity
awards shall be treated as specified in the applicable equity plan and award
agreement.

 

-3-



--------------------------------------------------------------------------------



 



(b) Termination Without Cause or Resignation For Good Reason in Absence of
Change in Control. Company may terminate Executive’s employment at any time
without Cause upon 30 days prior written notice to Executive. Upon Executive’s
involuntary termination of employment by the Company without Cause outside of a
Change in Control Period (as defined in subsection (c) below), or Executive’s
resignation for Good Reason outside of a Change in Control Period, the Term
shall end and, in addition to the Accrued Obligations, Executive shall be
entitled to receive a lump sum severance payment in an amount equal to (x) two
(2) times (y) the sum of (i) Executive’s then in effect Base Salary, plus
(ii) Executive’s Bonus Amount (defined below). Except as otherwise provided
herein, any unvested equity grants shall be forfeited as of the date of
termination, and any vested equity awards shall be treated as specified in the
applicable equity plan and award agreement. For the avoidance of doubt, the
nonextension of the Term by the Company pursuant to Section 1 shall not be
treated as a termination without Cause under this Section 4(b).
(c) Termination Without Cause, Non-Renewal or Resignation For Good Reason Prior
to, Upon or Following a Change in Control. Upon Executive’s termination of
employment by the Company without Cause within six months prior to, upon, or
within 24 months following a Change in Control (“Change in Control Period”),
Executive’s termination of employment by nonextension of the Term by the Company
pursuant to Section 1 during a Change in Control Period, or Executive’s
Resignation for Good Reason during a Change in Control Period, the Term shall
end and, in addition to the Accrued Obligations, Executive shall be entitled to
receive a lump sum severance payment in an amount equal to (x) two times (y) the
sum of (i) Executive’s then in effect Base Salary, plus (ii) Executive’s Bonus
Amount (defined below). In addition, any unvested equity awards that were
granted prior to the Change in Control Period shall fully vest (and, for stock
options, become exercisable) and otherwise shall be treated as specified in the
applicable equity plan and award agreement. For the avoidance of doubt, the
nonextension of the Term by the Company pursuant to Section 1 during the Change
in Control Period shall be treated as a termination without Cause hereunder.
Notwithstanding anything to the contrary in this Section 4(c), if Executive’s
employment is terminated during the period that is six months prior to a Change
in Control, and such termination is in anticipation of such Change in Control or
not related to Executive’s unsatisfactory performance and not as a result of
Cause, Executive will become entitled to all payments and accelerated equity
award vesting and exercisability pursuant to this Section 4(c) upon the Change
in Control (offset by any payments made pursuant to Section 4(b) or 4(d), as
applicable).
(d) Nonrenewal by Company. If the Company provides notice to Executive pursuant
to Section 1 that the Term will not be extended, the Term shall end on the
scheduled date and, in addition to the Accrued Obligations, Executive shall be
entitled to receive a lump sum severance payment in an amount equal to 1.85
multiplied by Executive’s then in effect Base Salary. Any unvested equity grants
shall be forfeited as of the date of termination, and any vested equity awards
shall be treated as specified in the applicable equity plan and award agreement.
(e) Failure to Obtain TS/SCI Clearance. Notwithstanding Sections 4(a) through
4(c), if Executive does not obtain a TS/SCI clearance prior to April 5, 2012,
the Company may, in its sole discretion, terminate Executive’s employment
hereunder after April 5, 2012. In such event, the Term shall end and, in
addition to the Accrued Obligations, Executive shall be entitled to receive a
lump sum severance payment in an amount equal to the sum of (i) three months of
Executive’s then in effect Base Salary, plus (ii) the product of (A) 85% of
Executive’s then in effect Base Salary and (B) a fraction, the numerator of
which is 90 and the denominator of which is 365, plus (iii) the product of
(A) 85% of Executive’s then in effect Base Salary and (B) a fraction, the
numerator of which is the number of days Executive is employed by the Company in
the year of termination and the denominator of which is 365. For the avoidance
of doubt, there will be no award under Section 3(d) for such year. Any unvested
equity grants shall be forfeited as of the date of termination, and any vested
equity awards shall be treated as specified in the applicable equity plan and
award agreement.

 

-4-



--------------------------------------------------------------------------------



 



(f) Welfare Benefits. Executive’s eligibility to participate in the Company’s
medical, dental, and vision benefit plans and other insured welfare benefits
(such as life, accident, and disability coverage) will terminate upon
Executive’s termination of employment according to the terms of the relevant
benefit plan. Executive may elect to participate in medical, dental, and vision
benefits provided through an outside vendor, in conjunction with continued
insurance coverage available to Executive under the provisions of the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at COBRA rates for up
to eighteen (18) months. In the event Executive is entitled to severance payment
benefits pursuant to Section 4(b), 4(c) or 4(d) above, the Company shall
continue to provide all welfare benefits provided to Executive immediately
before such termination (including, without limitation, health and life
insurance, but excluding disability insurance) for a period following
Executive’s termination of employment equal to the period with respect to which
Executive’s Base Salary is paid as severance, at the Company’s sole cost;
provided, however, that to the extent Executive becomes re-employed and eligible
for benefits with another employer prior to the expiration of such period,
Executive will elect such benefits and promptly notify the Company so that the
Company will have no further obligation to provide benefits under this
subsection (f) unless, and then only to the extent that, the benefits that are
being provided by the Company are more favorable than such benefits provided by
the other company. Any medical, dental and vision continuation coverage provided
pursuant hereto shall be deemed “alternative coverage” for purposes of COBRA.
(g) Release of Claims. The payment and provision of any and all severance
benefits pursuant to Sections 4(b), (c), (d) and (e) above shall be conditioned
upon and subject to execution of a Release of Claims by Executive at the time of
termination of employment in the form attached to this Agreement as Exhibit A.
All lump-sum payments due pursuant to this Agreement shall be payable on the
30th day following the date of termination (or on the next business day, if the
30th day is a weekend day or a holiday). The payment of the Accrued Obligations
is not subject to Executive’s execution of a Release of Claims.
5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a) Bonus Amount. “Bonus Amount” shall mean the average of actual annual bonuses
payable under Section 3(b) to Executive with respect to the two fiscal years
immediately preceding the year which the Executive’s employment terminates;
provided, however, that (i) any such fiscal year in which the Executive was not
employed by the Company shall be disregarded, and (ii) if one of the fiscal
years taken into account is 2011, the actual bonus paid with respect to such
year shall be annualized for purposes of determining the Bonus Amount.
Notwithstanding the foregoing, in the event Section 4(c) applies the Bonus
Amount shall be the Executive’s Target Bonus under Section 3(b).
(b) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:
(i) Any person (other than persons who are employees of the Company at any time
more than one year before a transaction) becomes the beneficial owner, directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding equity securities. In
applying the preceding sentence, (A) securities acquired directly from the
Company or its affiliates, or from an underwriter pursuant to a public offering,
by or for the person shall not be taken into account, and (B) an agreement to
vote securities shall be disregarded unless its ultimate purpose is to cause
what would otherwise be Change in Control, as reasonably determined by the
Board;
(ii) The Company consummates a merger, or consolidation of the Company with any
other corporation unless: (a) the voting securities of the Company outstanding
immediately before the merger or consolidation would continue to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; and (b) no person (other than persons who are
employees at any time more than one year before a transaction) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

 

-5-



--------------------------------------------------------------------------------



 



(iii) The stockholders of the Company approve an agreement for the sale or
disposition by the Company of all, or substantially all, of the Company’s
assets; or
(iv) The stockholders of the Company approve a plan or proposal for liquidation
or dissolution of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(c) Cause. “Cause” shall mean:
(i) conviction of a felony or a crime involving fraud or moral turpitude; or
(ii) theft, material act of dishonesty or fraud, intentional falsification of
any employment or Company records, or commission of any criminal act which
significantly impairs Executive’s ability to perform appropriate employment
duties for the Company; or
(iii) intentional or reckless conduct or gross negligence materially harmful to
the Company or the successor to the Company after a Change in Control ,
including violation of a non-competition or confidentiality agreement; or
(iv) Executive’s loss of TS/SCI clearance as a result of Executive’s misconduct;
or
(v) willful failure to follow lawful instructions of the person or body to which
Executive reports; or
(vi) gross negligence or willful misconduct in the performance of Executive’s
assigned duties. Cause shall not include mere unsatisfactory performance in the
achievement of Executive’s job objectives.
(d) Disability. “Disability” means a physical or mental illness, injury, or
condition that prevents Executive from performing substantially all of
Executive’s duties associated with Executive’s position or title with the
Company for at least 90 days in a 12-month period.
(e) Resignation for Good Reason. Resignation for “Good Reason” shall mean,
without the express written consent of Executive, the occurrence of one of the
following arising on or after the Effective Date, as determined in a manner
consistent with Treasury Regulation Section 1.409A-1(n)(2)(ii):
(i) a material reduction or change in Executive’s title or job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and Executive’s prior duties, responsibilities and requirements,
including in connection with an assignment permitted by Section 10(j);
(ii) following a Change in Control, a material reduction or change in the
authority, duties or responsibilities of the supervisor to whom Executive is
required to report, including a requirement that Executive report to a corporate
officer or employee instead of reporting directly to the board of directors of
the ultimate parent entity;

 

-6-



--------------------------------------------------------------------------------



 



(iii) any reduction of Executive’s then in effect Base Salary or Executive’s
Target Bonus as set forth in Section 3(b);
(iv) Executive’s refusal to relocate to a facility or location more than thirty
(30) miles from the Company’s current corporate headquarters; or
(v) any material breach of this Agreement by Company.
In the case of Executive’s allegation of Good Reason, (i) Executive shall
provide written notice to the Company of the event alleged to constitute Good
Reason within 30 days after the initial occurrence of such event, and (ii) the
Company shall have the opportunity to remedy the alleged Good Reason event
within 30 days from receipt of notice of such allegation (the “Cure Period”). If
not remedied within the Cure Period, Executive may submit a written notice of
termination, provided that the notice of termination must be given no later than
90 days after the expiration of the Cure Period; otherwise, Executive is deemed
to have accepted such event, or the Company’s remedy of such event, that may
have given rise to the existence of Good Reason; provided, however, such
acceptance shall be limited to the occurrence of such event and shall not waive
Executive’s right to claim Good Reason with respect to future similar events.
6. Golden Parachute Limitation. Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Section 6, such Payments shall be reduced such that the reduction of
compensation to be provided to Executive as a result of this Section 6 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). All
calculations required pursuant to this Section 6 shall be performed in good
faith by nationally recognized registered public accountants or tax counsel
selected by the Company.
7. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
8. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to Executive shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

 

-7-



--------------------------------------------------------------------------------



 



9. Proprietary Information, Invention and Non-Competition Agreement. Executive
acknowledges and agrees that the provision of benefits hereunder by the Company
is subject to Executive’s compliance with the Company’s Proprietary Information,
Invention and Non-Competition Agreement attached hereto as Exhibit B, and that
no benefits shall be provided hereunder in the event Executive violates such
Agreement.
10. Miscellaneous Provisions.
(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any benefit contemplated by this Agreement (whether by seeking new employment
or in any other manner), nor, except as otherwise provided in this Agreement
(including without limitation, Sections 4(b), (c) and (d)), shall any such
benefit be reduced by any earnings or benefits that Executive may receive from
any other source.
(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an officer of the Company (other than Executive)
expressly authorized by the Board to sign said waiver. No waiver by either party
of any breach of, or of compliance with, any condition or provision of this
Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
(c) Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the matters addressed herein, superseding
all negotiations, prior discussions and agreements, written or oral, concerning
Executive’s employment arrangements.
(d) Non-Duplication of Benefits. Any severance benefits payable under the terms
of this Agreement will be offset and not augmented by other compensation or
benefits of the same or similar type payable under any other severance-related
arrangement. It is intended that this Agreement not duplicate benefits Executive
is entitled to under the Company’s regular severance policy, any related
policies, or any other contracts, agreements or arrangements between Executive
and the Company.
(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Colorado without
reference to conflict of laws provisions.
(f) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.
(g) Jurisdiction, Venue and Waiver of Jury Trial. EXECUTIVE AND THE COMPANY
AGREE THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS
AGREEMENT, ITS VALIDITY OR PERFORMANCE, AT THE SOLE OPTION OF EXECUTIVE AND THE
COMPANY, THEIR SUCCESSORS AND ASSIGNS, SHALL BE INITIATED AND PROSECUTED AS TO
ALL PARTIES AND THEIR HEIRS, SUCCESSORS AND ASSIGNS IN DENVER, COLORADO.
EXECUTIVE AND THE COMPANY EACH CONSENTS TO AND SUBMITS TO THE EXERCISE OF
JURISDICTION OVER HIM OR ITS PERSON BY ANY COURT SITUATED IN DENVER, COLORADO,
HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL DIRECTED TO EXECUTIVE AND THE COMPANY AT THEIR ADDRESSES SET
FORTH ABOVE AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) BUSINESS DAYS AFTER SUCH PROCESS SHALL HAVE BEEN DEPOSITED IN THE U.S. MAIL,
POSTAGE PREPAID. EACH PARTY WAIVES TRIAL BY JURY, ANY OBJECTION BASED ON FORUM
NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER,
AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

 

-8-



--------------------------------------------------------------------------------



 



(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.
(i) Employment Taxes. Any payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
(j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs Executive.
(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(l) Executive Representations. Executive represents and warrants that his
entering into this Agreement, and his performance of services for the Company
hereunder, will not violate any covenant or agreement to which Executive is a
party.
11. Application of Section 409A. This Agreement is intended to comply with Code
Section 409A and the Treasury Regulations promulgated thereunder
(“Section 409A”) and shall be construed accordingly. It is the intention of the
parties that payments or benefits payable under this Agreement not be subject to
the additional tax or interest imposed pursuant to Section 409A. To the extent
such potential payments or benefits are or could become subject to Section 409A,
the Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax or interest being imposed. Notwithstanding anything in this
Agreement to the contrary, the following provisions shall apply.
For purposes of this Agreement, whenever and to the extent that it would be
necessary to comply with the requirements of Section 409A, Executive’s
employment will be treated as terminating when and only when Executive
experiences a Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means when Executive dies, retires or otherwise has a
termination of employment from the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h).
If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A, the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Executive, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vii) and the amount
of such acceleration does not exceed the amount permitted under Treasury
Regulation Section 1.409A-3(j)(vii).
No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A. Each payment of benefits pursuant to Sections 5 or
6 shall be a separate payment to the maximum extent permitted by Section 409A.

 

-9-



--------------------------------------------------------------------------------



 



The portion of any payment under this Agreement that would constitute a
“short-term deferral” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4),would meet the requirements for separation pay
due to involuntary separation from service under Treasury Regulation Section
1.409A-1(b)(9)(iii), or would otherwise be exempt from Section 409A shall be
treated as a separately identified and determinable amount for purposes of
Section 409A.
In the event that the Company becomes subject to the sanctions imposed pursuant
to Section 2716 of the Public Health Service Act by reason of this Agreement,
the parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such sanctions being imposed.
Notwithstanding any other provision in this Agreement, if (i) Executive is a
“specified employee” on the date of the Executives “separation from service”
within the meaning of Code Sections 409A(a)(2)(A)(i) and 409A(a)(2)(B)(i), and
(ii) as a result of such separation from service the Executive would receive any
payment that, absent the application of this paragraph, would be subject to the
interest and additional tax imposed pursuant to Code Section 409A(a) as a result
of the application of Code Section 409A(a)(2)(B)(i), then such payment shall be
made on the date that is the earliest of: (A) the first day following the day
that is 6 months after the Executive’s separation from service, (B) the
Executive’s date of death, or (C) such other date on which such payment will not
be subject to such interest and additional tax.

 

-10-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

          DIGITALGLOBE, INC.
    JEFFREY R. TARR  By:           Name:       Executive Signature     Title:  
Chief Financial Officer     

 

-11-



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE OF CLAIMS
This Release of Claims is entered into by and between DigitalGlobe, Inc., a
Colorado corporation (the “Company”), and Jeffrey R. Tarr (“Executive”). It is
entered into pursuant to the terms of an Employment Agreement (the “Agreement”)
between Executive and Company dated                                     , 2011
and in order to resolve amicably all matters between Executive and the Company
concerning the Agreement and Executive’s termination of employment with the
Company and benefits payable to Executive under the terms of the Agreement.
1. Termination of Employment. Executive’s employment with the Company has been
terminated as a result of a Change in Control, an involuntary termination
without Cause or a voluntary resignation for Good Reason, as defined in the
Agreement, by which Executive became eligible for benefits upon termination of
employment.
2. Severance Pay. On the 30th day following the date of termination (or on the
next business day, if the 30th day is a weekend day or a holiday), the Company
agrees to pay to Executive as a payment of all monetary amounts due to Executive
under the terms of the Agreement the lump sum of $
                             , less customary employee withholdings. Executive
is also eligible for certain other continuation of benefits under the terms of
the Agreement. Executive acknowledges that Executive has no entitlement to said
benefits except according to the terms of the Agreement, which includes a
requirement that Executive execute this Release of Claims.
3. Sole Entitlement. Executive acknowledges and agrees that no other monies or
benefits are owing to Executive except as set forth in the Agreement.
4. Return of Property and Documents. Executive states that Executive has
returned to the Company all property and documents of the Company which were in
Executive’s possession or control, including without limitation access cards,
Company-provided credit cards, computer equipment and software.
5. Confidentiality and Nondisparagement Agreement. Executive agrees to abide by
the terms of any confidentiality, nondisparagement, nonsolicitation, and
non-competition agreement(s) that Executive previously executed in connection
with his employment with the Company. Executive agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of the Company, its officers, directors, employees, agents,
stockholders, products or services. The Company agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of Executive.
6. Release. Executive (for herself, his agents, heirs, successors, assigns,
executors and/or administrators) does hereby and forever release and discharge
the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present
(hereinafter the “Releasees”) from any and all causes of action, actions,
judgments, liens, debts, contracts, indebtedness, damages, losses, claims,
liabilities, rights, interests and demands of whatsoever kind or character,
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
court or before any state or federal agency or other governmental entity, which
Executive has or may have against any released person or entity by reason of any
and all acts, omissions, events or facts occurring or existing prior to the date
hereof, including, without limitation, all claims attributable to the employment
of Executive, all claims attributable to the termination of that employment, and
all claims arising under any federal, state or other governmental statute,
regulation or ordinance or common law, such as, for example and without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act which prohibits
discrimination on the basis of age over 40, and wrongful termination claims,
excepting only those obligations expressly recited to be performed hereunder and
any rights to indemnification, advancement of expenses, or insurance to which
Executive is entitled under the Agreement, the Company’s Certificate of
Incorporation, Bylaws or otherwise.

 

-1-



--------------------------------------------------------------------------------



 



In light of the intention of Executive (for herself, his agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation.
Section 1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, he has no right to recover any monies on behalf of herself, his agents,
heirs, successors, assigns, executors and/or administrators in connection with,
or as a result of, such charge, investigation, or proceeding.
7. No Actions Pending. Executive agrees that he has not filed, nor will he file
in the future, any claims, actions or lawsuits against any of the Releases
relating to Executive’s employment with the Company, or the termination thereof,
except as contemplated hereby.
8. No Admissions. Nothing contained herein shall be construed as an admission of
wrongdoing or liability by either party hereto.
9. Entire Agreement; Miscellaneous. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing, and it shall be interpreted and enforced according to the
laws of the State of Colorado. Should any of the provisions of the Agreement be
determined to be invalid by a court of competent jurisdiction, it is agreed that
this shall not affect the enforceability of the other provisions herein.
10. Waiting Period and Right of Revocation. EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS AWARE AND IS HEREBY ADVISED THAT EXECUTIVE HAS THE RIGHT TO
CONSIDER THIS AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH
EXECUTIVE IS NOT REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF
EXECUTIVE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS,
EXECUTIVE IS WAIVING THIS RIGHT FREELY AND VOLUNTARILY. EXECUTIVE ALSO
ACKNOWLEDGES THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED OF EXECUTIVE’S RIGHT
TO REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF
THIS AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS AGREEMENT, EXECUTIVE MUST NOTIFY
THE COMPANY IN WRITING WITHIN SEVEN DAYS OF SIGNING IT.
11. Attorney Advice. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS AWARE OF
EXECUTIVE’S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.
12. Understanding of Agreement. Executive states that Executive has carefully
read this Agreement, that Executive fully understands its final and binding
effect, that the only promises made to Executive to sign this Agreement are
those stated above, and that Executive is signing this Agreement voluntarily.

 

-2-



--------------------------------------------------------------------------------



 



          Dated:        Jeffrey R. Tarr            DIGITALGLOBE, INC.
    Dated:  By:           Name:           Title:      

 

-3-



--------------------------------------------------------------------------------



 



         

Exhibit B
Executive Proprietary Information, Invention
and Non-Competition Agreement

Executive name (Please type or print)
Jeffrey R. Tarr   Company location

I acknowledge that, during my employment with DigitalGlobe Inc. or by any of its
subsidiaries, including any business entity of DigitalGlobe or any of its
subsidiaries (such corporation, its successors and the subsidiaries of such
corporation or of its successors being hereinafter individually and collectively
called “DigitalGlobe” or “the Company”), I shall be in a position of confidence
and trust, and shall have access to various data, technical developments and
improvements, processes, tools, customer data and relationships, business plans,
customer lists, marketing programs, price lists, salary and human resource
information and other trade secrets and/or confidential information relating to
the business of DigitalGlobe. I further recognize that, in providing highly
specialized services for a wide variety of customers within an increasingly
competitive global market, DigitalGlobe has a proprietary interest in all trade
secret and other confidential information that I may acquire during the course
of my employment which, if disclosed to competitors, would cause DigitalGlobe to
suffer immediate and substantial injury. In addition, I acknowledge that I am a
member of DigitalGlobe’s executive and management staff. Thus, I recognize that
it is in DigitalGlobe’s legitimate business interest to restrict my use of such
trade secrets and confidential or proprietary information for any purpose other
than the discharge of my employment duties at DigitalGlobe, and accordingly
enter into this Proprietary Information, Invention and Non-Competition Agreement
(herein “Agreement”).
Therefore, in consideration of my employment (it being understood that this
Agreement does not itself give me rights to employment or continued employment)
by DigitalGlobe, I agree as follows:
1. I will not directly or indirectly during or after the term of my employment:

  (a)  
transfer or allow to be transferred, any information that is classified for
purposes of national security, to any person, firm or organization not
authorized to receive it; or
    (b)  
transfer, or allow to be transferred, any of the Company’s proprietary data or
information, whether relating to products, equipment, inventions, ideas,
designs, processes, research, software, customers, personnel, or otherwise, and
including, without limitation, any of the Company’s manufacturing, technical or
scientific know-how, methodologies, customers’ data, marketing programs,
suppliers, pricing or bidding strategies, bids or proposals submitted or
contemplated, customer contracts, and salary and human resource information or
practices, to any person, firm or organization not authorized by the Company to
receive it, or to use any of such proprietary data or information other than for
the sole benefit of the Company; or
    (c)  
transfer, or allow to be transferred, any drawing, sketch, layout, formula,
specification, report, written manufacturing, technical, or business information
or the like owned by the Company, or any copy thereof, to any person, firm or
organization not authorized by the Company to receive it; or
    (d)  
transfer, or allow to be transferred, any information that is not generally
known outside the Company or that is designated by the Company as “Confidential”
or “Restricted Confidential” or is similarly designated, to any person, firm or
organization not authorized by the Company to receive it, or to use any of such
designated information other than for the sole benefit of the Company; or
 

 

-4-



--------------------------------------------------------------------------------



 



  (e)  
transfer, or allow to be transferred, any information not generally publicly
known that is designated by a third party as “limited”, “private”,
“confidential”, “proprietary” or is similarly designated, that the Company is
contractually or otherwise obligated to protect from unauthorized disclosure, to
any person, firm or organization not authorized by the Company to receive it, or
use any such third party information other than for the benefit of the Company
for purposes authorized by the Company; or

    (f)  
transfer, or allow to be transferred, any information pertaining to technology
that has been deemed to be “controlled technology” as defined by the United
States Department of Commerce, Bureau of Export Administration (BXA).

2. I will keep myself informed of the Company’s policies and procedures for
safeguarding Company-controlled property, including all proprietary data and
information, and will strictly comply therewith at all times. I will not, except
when authorized by the Company, remove any Company-controlled property from
Company premises. I will return to the Company, immediately upon termination of
my employment or upon my transfer within the Company, all Company-controlled
property in my possession or control.
3. I will grant and do hereby grant to the Company the sole and exclusive
ownership of (including the sole and exclusive right to reproduce, use or
disclose for any purpose) any and all reports, articles, books, recordings,
audio-visual works, drawings, blueprints, data, software, firmware, writings and
technical information and copyrights in the foregoing made or prepared by me
alone or with others during the term of my employment, whether or not made or
prepared in the course of my employment, that relate to the Company’s business
or to apparatus, compositions of matter or methods pertaining to the Company’s
business. I acknowledge that all such materials are the property of the Company
within the scope of paragraph 1(b) and 1(c) above.
4. I will assign, and do hereby assign, to the Company or to its nominee, all my
right, title and interest in each invention made or conceived during the term of
my employment by me alone, or with others without further consideration. During
or after the term of my employment, I will execute, acknowledge and deliver such
assignments, affidavits, and other instruments prepared by the Company or its
nominee, and do such other things as will assist the Company, or its nominee to
obtain patents on such invention in any and all countries, all without further
consideration, other than reimbursement of my expenses. I acknowledge that the
expenses for which I might request reimbursement from the Company be limited to
mailing charges and notary fees and other such expenses authorized in writing in
advance by the Company, or its nominee.
5. There are excluded from the operation of paragraph 4:

  (a)  
all patents issued in my name, alone or with others, prior to the date of my
first employment by the Company; and inventions for which no equipment,
supplies, facility or trade secret information of the Company was used and which
were developed entirely on my own time, and:

  (1)  
do not relate directly to the business of the Company or to the Company’s actual
or demonstrably anticipated research or development
    (2)  
which do not result from any work performed by me for the Company; and

  (b)  
the inventions that are listed in the Appendix of this Agreement.

6. To the extent permitted by applicable state law, I agree that I shall not,
during my employment at DigitalGlobe and for a period of one (1) year after the
termination of my employment at DigitalGlobe, directly or indirectly:

  (a)  
recruit, solicit, attempt to persuade, or assist in the recruitment or
solicitation of, any employee of the Company who was an employee, officer or
agent of the Company during the three month period immediately preceding the
date of termination of my employment, for the purpose of employing him or
obtaining his services or otherwise causing him to leave his employment with the
Company;

 

-5-



--------------------------------------------------------------------------------



 



  (b)  
solicit or divert to any competing business any customer or prospective customer
to which I had contact during the eighteen (18) months prior to leaving
DigitalGlobe unless previously approved by DigitalGlobe in writing; or
    (c)  
become employed by or perform professional services of the type I provided while
employed by DigitalGlobe, for any competitor of DigitalGlobe in its direct
business lines, including, but not limited to, satellite and aerial imagery
operations, product distribution, mapping and other value added services, by
directly or indirectly taking any of the following actions:

  (1)  
owning, managing, operating, joining, controlling or providing services to any
entity, regardless of entity form or location, that engages in or is seeking to
engage in the current or planned business activities of the Company;
    (2)  
serving as an employee, agent, consultant, officer, or director of any such
entity; or
    (3)  
inducing or attempting to induce any customer, supplier, or business relation of
the Company to cease doing business with the Company, or in any other way
interfering with the relationship between any customer, supplier or business
relation and the Company.

If, after termination of my employment with the Company, I violate the covenants
contained in this paragraph, then the duration of the covenant shall be extended
from the date I resume compliance with the covenant, reduced by the number of
days following my termination that I was not in violation of the covenant.
7. If the period of time or the area specified in Paragraph 6 should be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
numbers of months or the area reduced by the elimination of such portion thereof
or both so that such restrictions may be enforced in such area and for such time
as are adjudged to be reasonable.
8. I acknowledge that the restrictions contained in this Agreement, in view of
the global nature of the Company’s business, are reasonable and necessary in
order to protect the legitimate interests of DigitalGlobe, and that any
violation thereof would result in irreparable injuries to DigitalGlobe. In the
event of any violation of any of these restrictions, I acknowledge that
DigitalGlobe shall be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief as well as damages and
an equitable accounting of all earnings, profits, and other benefits arising
from such violation, which rights shall be cumulative and in addition to any
other rights or remedies to which DigitalGlobe may be entitled.
9. This Agreement constitutes the entire Agreement between the parties in
connection with the subject matter hereof, supersedes any and all prior
agreements or understandings between the parties, and may only be changed by
agreement in writing between the parties.
10. This Agreement shall be governed by, and construed in accordance with, the
law of the State of Colorado without regard to its conflict of laws principles.
11. This Agreement will be binding upon and inure to the benefit of the Company,
its successors and assigns. This Agreement may be assigned in whole or in part
by the Company to a successor to all or substantially all of the business or
assets of the Company or the sub-portion of the business or assets of the
Company that relate to Executive’s duties; or to any subdivision or part of the
company; or to any entity which is a subsidiary or affiliate of the Company. I
acknowledge that my obligations under this Agreement are binding upon my heirs,
assigns and legal representatives.
I HAVE READ AND I UNDERSTAND THIS AGREEMENT AND ACKNOWLEDGE RECEIPT OF A COPY
THEREOF:

  (Executive’s signature)   (Date)   (Witness)

 

-6-



--------------------------------------------------------------------------------



 



APPENDIX

Jeffrey R. Tarr     Executive name (Please type or print)   Company location

List of unpatented inventions owned or controlled by me on the date of entering
these services including documents which disclose same. (A disclosure of the
inventions themselves is not called for; what is wanted is an identification of
the source documents, such as patent applications, or drawings, identified by
number, title and/or date.) This information should appear on the back of all
copies of this Agreement.
NONE

 

-7-